PER CURIAM.
This proceeding was filed April 1, 1966, in this court pursuant to RCA 3.530. Proper rule was served on respondent in answer to which he filed response April 25, 1966, entering his appearance and admitting the charge that he practiced law without lawful authority.
Apparently respondent had been a practicing lawyer at some time in the past, as he stated in his response he “retired from active practice of law in 1950.” He may have been suspended for failure to pay annual dues, but that is neither here nor there. The charge is practicing law without a license, and he admits the charge.
The matter was duly certified to Honorable A. J. Bratcher, a regularly elected judge of a circuit court. Judge Bratcher held hearings on the charge and thereafter filed his report and recommendation dated December 13, 1966, recommending that respondent be found in contempt of this court and permanently enjoined from the practice of law in this Commonwealth.
We find complainant entitled to a confessed judgment. The report of the special commissioner is accepted. Accordingly, it is ordered by this court that respondent Lloyd Sloan is in contempt of this court and its rules pertaining to the practice of law. His fine is fixed at $25, and he is adjudged to pay the cost of this proceeding, for collection of which the clerk of this court will issue appropriate process. He is enjoined in the future from the practice of law in this Commonwealth.
All concur.